Citation Nr: 1222746	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected coronary artery disease status post myocardial infarction and bypass surgery (also claimed as heart attack) (herein referred to as "CAD"), prior to September 22, 2008.

2.  Entitlement to an initial rating in excess of 60 percent for service-connected CAD, from September 22, 2008.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a 
March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The issues of entitlement to service connection for residuals of a stroke as secondary to service-connected diabetes mellitus type II, see May 2010 statement, and entitlement to separate ratings for complications of diabetes, manifested by vision impairment, peripheral neuropathy and hypertension, see December 2006 and April 2009 VA examinations, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to September 22, 2008, the Veteran's service-connected CAD was not shown to have been manifested by more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 
2.  From September 22, 2008, the Veteran's CAD is not shown to have been manifested by chronic congestive heart failure; or, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness; or, syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  The competent medical evidence shows that the Veteran's service-connected diabetes mellitus does not require regulation of activities or use of insulin.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for CAD prior to September 22, 2008, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code (DC) 7005 (2011).

2.  The criteria for an initial rating in excess of 60 percent for CAD since
September 22, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.104, DC 7005 (2011).

3. The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's increased rating claims for CAD and diabetes mellitus type II arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are of record.  The Veteran has also submitted private treatment records.  Neither the Veteran nor his representative have identified any outstanding VA or non-VA treatment records that have not otherwise been obtained and included with the record.

The Veteran was afforded VA examinations in December 2006, February 2007 and April 2009.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

The Board notes that the last VA examination of the Veteran's heart and diabetes mellitus is now over three years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the April 2009 VA examination.  The Veteran does not contend otherwise.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination and the available records and medical evidence pertaining to the issues on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his CAD and diabetes mellitus type II.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

A. Coronary Artery Disease

The Veteran is rated at 30 percent for his CAD prior to September 22, 2008, and at 60 percent since September 2, 2008, under Diagnostic Code (DC) 7005 for arteriosclerotic heart disease (CAD).  Under this code, a 30 percent rating is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

i. Prior to September 22, 2008

The Veteran is in receipt of a 30 percent disability rating for his CAD prior to September 22, 2008.  Based on a review of the record, the Board finds that a rating in excess of 30 percent, prior to September 22, 2008, is not warranted. 

At the February 2007 VA examination, the Veteran reported a positive history of hypertensive heart disease and myocardial infarction.  He denied congestive heart failure and other heart disease and had no heart rhythm disturbance.  The Veteran reported experiencing chest pain about two times per week, with fatigue occurring daily, angina and dizziness occurring weekly and dyspnea occurring on mild exertion.  He denied a history of syncope.  The examiner estimated his METs to be 7, though the target heart rate was not achieved due to dyspnea and fatigue.  The Veteran had an ejection fraction of greater than 50 percent.  Mild cardiac hypertrophy was found on X-ray.  The examiner found that due to the Veteran's lack of stamina, his CAD has significant effects on his occupational activities and impacted his activities of daily living.

There are no VA treatment records showing more severe symptomatology.

In sum, the record does not reflect CAD resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 60 percent rating prior to September 22, 2008, is not warranted.

ii. Since September 22, 2008

As noted above, the Veteran is in receipt of a 60 percent disability rating for his CAD since September 22, 2008.  Based on a review of the record, the Board finds that a rating in excess of 60 percent for his CAD is not warranted since 
September 22, 2008. 

At an April 2009 VA examination the Veteran reported no history of hypertensive heart disease, heart rhythm disturbance, congestive heart failure or other heart disease.  He provided a positive history for myocardial infarction and cardiac cath and coronary stent placement (September 2008 private treatment notes of record detail this procedure).  The VA examiner estimated the level of activity that results in dyspnea, fatigue, angina, dizziness, or syncope to be more than 3 and up to 5 METs, evidenced by the Veteran suffering shortness of breath when walking more than one block.  Reference was made to recent testing that showed that he Veteran had an ejection fraction of 40 percent.  Echocardiogram test results showed left ventricular hypertrophy.  Chronic congestive heart failure was not present.

These clinical findings do not reflect CAD resulting in chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  A higher (100 percent) evaluation is not warranted.  

The Board has also considered the statements of the Veteran that his disability is worse throughout the appeal period.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses such as fatigue, shortness of breath, and chest pain.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  The identification or diagnosis of CHF and estimation of METs requires medical expertise not possessed by the Veteran or his representative.  However, such competent evidence-concerning the nature and extent of the Veteran's CAD-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence above, the Board finds that a rating in excess of 30 percent for CAD, prior to September 22, 2008, or a rating in excess of 60 percent for CAD, since September 22, 2008, on a schedular basis, is not warranted.  

B. Diabetes Mellitus Type II

Throughout the rating period on appeal, the Veteran has been rated at a 20 percent disability rating for his diabetes mellitus type II under DC 7913. 

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should be not requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2011). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent.  A December 2006 VA examination shows that the Veteran treats his diabetes with oral medication and was instructed to follow a restricted diet.  While engaging in sports was precluded and traveling was restricted, the examiner specified that the Veteran was not restricted in his ability to perform strenuous activities.  Episodes of hypoglycemic reactions or ketoacidosis were reported, but these episodes did not require hospitalization, only monthly or less visits to a diabetic care provider.  At the April 2009 VA examination, the Veteran denied a history of hypoglycemic reactions or ketoacidosis.  He was still treating his diabetes with oral medication and was unrestricted in his ability to perform strenuous activities.  The Veteran was also no longer instructed to follow a restricted diet.

As the evidence of record demonstrates that the Veteran does not require insulin and regulation of activities to manage his diabetes, a higher 40 percent rating is not warranted.

With regard to complications of diabetes mellitus type II, in the December 2006 VA examination report, the examiner noted that the Veteran suffered from genitourinary symptoms (erectile dysfunction), vision impairment described as intermittent blurred vision and paresthesias and dysesthesia (symptoms of peripheral neuropathy) of the hands and feet due to his diabetes mellitus.  In addition to erectile dysfunction, the April 2009 examiner diagnosed the Veteran with hypertension as a complication of diabetes.  Paresthesias was also noted, but vision impairment was denied at the April 2009 examination.

The Veteran is separately evaluated for his erectile dysfunction, rated as non-compensable, and has not appealed this determination.  Thus the evaluation of such residual is not for appellate consideration at this time.

As there is not enough information of record for the Board to render a determination as to whether service connection for residuals of diabetes, manifested by vision impairment, peripheral neuropathy and hypertension, is warranted, these issues are referred back to the RO for appropriate action. 

The Board has also considered the statements of the Veteran that his disability warrants a higher rating.  As discussed in the previous section, the Board must make a credibility determination.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the disability on appeal. 

C. Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected CAD and diabetes mellitus type II.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disabilities levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board notes that, due to his CAD, the Veteran's lack of stamina severely impacts his ability to work and makes carrying out activities of daily living challenging, including not being able to walk more than a block.  However, the Rating Schedule is based on the concept of occupational impairment caused by the specific rating criteria listed for each disability percentage.  Therefore, occupational impairment is inherently contemplated by the Rating Schedule.  Fatigue, as measured in METs, is also accounted for in the rating criteria, thereby encompassing the Veteran's lack of stamina.  MET testing for the Veteran did not place him in a higher percentage category.

With respect to his diabetes mellitus type II, the specific symptoms the Veteran experiences are contemplated by the rating criteria.  The associated complications raised in the record-erectile dysfunction, vision impairment, peripheral neuropathy and hypertension-are subject to separate evaluations.  Thus, his disability picture for both CAD and diabetes mellitus type II is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

D. TDIU

Lastly, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected disabilities.  Though the Veteran states he cannot work a hard physical job due to his heart condition, he was working as a bank courier prior to suffering a stroke.  He states he is unemployable due to results of his stroke, for which he is not currently service connected.  See May 2010 statement.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

ORDER

An initial rating in excess of 30 percent for CAD prior to September 22, 2008, is denied.

An initial rating in excess of 60 percent for CAD, since September 22, 2008, is denied.  

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


